 

Exhibit 10.19

April 21, 2015

Keith Ehrlich

58 Pine Hill Lane

Concord, MA 01742

 

 

Dear Keith:

It is with great pleasure that we extend you this offer of employment to join
AVEO Pharmaceuticals. The following letter sets forth the proposed terms and
conditions of your offer of employment.

Position.  Your position will be Chief Financial Officer reporting to me as
Chief Executive Officer, and you will be designated a “Section 16 officer” (with
the meaning of Rule 16a-1(f) under the Securities Exchange Act of 1934). If you
accept this offer, your employment with the Company shall commence on a mutually
agreed upon date.

Compensation:

·

Base Salary.  Your initial annual salary will be $300,000 paid
semi-monthly.  You will be eligible for a salary review in our 2015 common
review cycle, and your salary will be pro-rated based on your effective date of
employment.

 

·

Incentive Bonus.  Commencing in 2015, you will be eligible to participate in
AVEO’s performance-based incentive bonus program. Your bonus target is 40% of
your base annual salary and is subject to corporate and individual performance
assessments. Payment of the annual bonus requires approval by the AVEO Board of
Directors and is pro-rated based on your effective date of employment.

 

·

Cash Bonus. Upon commencing employment, you will receive $75,000 as a one-time
bonus to be paid in two installments as follows:

 

 

o

if you remain an employee of the Company in good standing through December 31,
2015, you shall be entitled to receive a lump-sum cash payment during the
following regular pay period equal to $50,000; and

 

 

o

if you remain an employee of the Company in good standing through March 31,
2016, you shall be entitled to receive a lump-sum cash payment during the
following regular pay period equal to $25,000.

 

·

Stock Options.  Subject to approval of the Company’s Compensation Committee, the
Company shall grant you stock options to purchase 400,000 shares of common stock
pursuant to the Company’s 2010 Equity Incentive Plan.  The options will vest
over 4 years from your hire date with 25% of the options vesting after 12 months
and the remainder on a monthly basis thereafter.

 

Commencing in 2016, you will be also eligible to participate in the Company’s
annual renewal equity program.  Subject to the Company’s Option Committee
approval, your renewal incentive stock options will be based on your performance
and pro-rated to your effective date of employment. The renewal options will
vest on a monthly basis over 4 years from the grant date.

 

Benefits.  The Company offers a competitive benefits program.  As an employee,
you will be able eligible to participate in the family health, dental,
individual life, and disability insurance; a 401(k) savings plan; three weeks of
paid vacation per year accrued on per pay period basis; twelve paid holidays a
year; flexible spending accounts for eligible medical and dependent care
expenses; and a commuter assistance program.  For more details, please refer to
the enclosed Benefits Summary.

Page 1 of 2

--------------------------------------------------------------------------------

 

Change in Control.  Please refer to the document included with this offer of
employment entitled Key Employee Change in Control Severance Benefits Plan which
is attached hereto as Exhibit A and incorporated herein by reference.  

 

Contingencies.  Your offer of employment is contingent upon AVEO’s review and
determination of a successful completion of a background investigation, which
may include an evaluation of both your credit and criminal history.

 

On your start date you will be required to sign a standard employee Invention
and Non-Disclosure Agreement attached hereto as Exhibit B.

 

Further, the Federal government requires you to provide proper identification
verifying your eligibility to work in the United States.  Please bring documents
necessary to complete the Employment Eligibility Verification Form I-9 on your
first date of employment.  Refer to the enclosed Form I-9 for a list of
acceptable documents.

 

Other.  We expect that you will devote your professional efforts to the business
and affairs of AVEO and, accordingly, will not pursue any other employment or
business opportunities outside of the Company unless approved by your management
and Human Resources.

 

Miscellaneous.  This offer of employment is intended to outline the terms of
compensation and benefits available to you should you choose to accept this
position. It is not intended to imply any contract or contractual rights.  Your
employment will be at-will. Accordingly, you or the Company may end the
employment relationship for any reason, at any time.

 

This letter, together with the Key Employee Change in Control Severance Benefits
Plan and the Invention and Non-Disclosure Agreement to be executed by you and
the Company, constitutes our entire offer regarding the terms and conditions of
your prospective employment by the Company.  It supersedes any prior agreements,
or other promises or statements (whether oral or written) regarding the offered
terms of employment.  

 

If you decide to accept the terms of this letter, please sign one of the
enclosed copies and return it to our office (attn: Human Resources.)  This offer
of employment is valid until April 22, 2015.  

 

Keith, we are very excited about having you join AVEO and have every expectation
of a productive and rewarding relationship together.  If you have any questions
regarding this offer, please call Tracey Janesheski at 617-299-5791.

AVEO PHARMACEUTICALS, INC.

 

Accepted and Agreed:

 

 

 

 

 

By:

  /s/ Michael Bailey

 

By:

  /s/ Keith Ehrlich

Michael Bailey  

 

 

Keith Ehrlich

President & Chief Executive Officer

 

 

 

 

 

 

Page 2 of 2

--------------------------------------------------------------------------------

 

EXHIBIT A

 

AVEO PHARMACEUTICALS, INC.

 

KEY EMPLOYEE CHANGE IN CONTROL SEVERANCE BENEFITS PLAN

 

SECTION 1. INTRODUCTION

 

The Key Employee Change in Control Severance Benefits Plan (the “Plan”) is
designed to provide separation pay and benefits to certain eligible employees of
AVEO Pharmaceuticals, Inc. (“the “Company”) whose employment is involuntarily
terminated without cause or voluntarily terminated for good reason as set forth
in this Plan.

 

SECTION 2. DEFINITIONS

 

For purposes of this Plan, the following terms shall have the meanings set forth
below:

 

(a) “BASE SALARY” means the annual base salary for an Eligible Employee as in
effect on the Change in Control Date, or as increased thereafter.

 

(b) “BOARD” means the Board of Directors of the Company.

 

(c) “CAUSE” means, in the good faith determination of the Board of Directors,
the occurrence of any of the following events: (i)  conviction of, or plea of,
nolo contendere with respect to any felony or a crime involving moral turpitude,
(ii)  commission of an act of personal dishonesty or breach of fiduciary duty
involving personal profit in connection with the Company, (iii)  commission of
an act, or failure to act, which is found to have involved willful misconduct or
gross negligence on an Eligible Employee’s part, in the conduct of his or her
duties as an employee of the Company, (iv)  willful and material failure or
refusal to perform  services as an employee of the Company, (v) any failure to
fulfill the terms and conditions under which and Eligible Employee is employed
by the Company, or (vi)  willful and material failure or refusal to carry out a
direct, lawful written request of the Board of Directors, the Company’s Chief
Executive Officer or an Eligible Employee’s  immediate supervisor.

 

(d) “CHANGE IN CONTROL” means the occurrence of any of the events set forth in
subsections (A) or (B) below, provided that such event(s) constitute (i) a
change in the ownership of the Company (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)), (ii) a change in effective control of the Company
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)), or (iii) a
change in the ownership of a substantial portion of the assets of the Company
(as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)):

(A) when a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, a amended) acquires beneficial
ownership of the Company’s capital stock equal to 50% or more of either: (X) the
then-outstanding shares of the Company’s common stock (the “Outstanding Company
Common Stock”) or (Y) the combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”) provided, however, that
for purposes of this subsection (A), the following acquisitions of securities
shall not constitute a Change in Control: (1) any acquisition of securities
directly from the Company (excluding an acquisition of securities pursuant to
the exercise, conversion or exchange of any security exercisable for,
convertible into or exchangeable for common stock or voting securities of the
Company, unless the Person exercising, converting or exchanging such security
acquired such security directly from the Company or an underwriter or agent of
the Company) or (2) any acquisition of securities by the Company; or

(B) upon the consummation by the Company of a reorganization, merger,
consolidation, statutory share exchange or a sale or other disposition of all or
substantially all of the assets of the Company in one or a series of
transactions (a “Business Combination”), provided that, in each case, the
persons who were the Company’s

 

--------------------------------------------------------------------------------

 

beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination do not
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively.

 

(e) “CHANGE IN CONTROL DATE” means the first date on which a Change of Control
occurs.

 

(f) “INVOLUNTARY TERMINATION WITHOUT CAUSE” means an Eligible Employee’s
dismissal or discharge by the Company (or, if applicable, by any successor
entity) for a reason other than Cause. The termination of employment will not be
deemed to be an “Involuntary Termination Without Cause” if such termination
occurs as a result of the Eligible Employee’s voluntary resignation without Good
Reason, death or disability.

 

(g) “MANAGEMENT TEAM” shall include any executive officer, senior vice-president
and vice-president of the Company and other employees of the Company nominated
by the chief executive officer and ratified by the Compensation Committee.

 

(h) “QUALIFYING TERMINATION” means that an Eligible Employee’s employment
terminates due to an Involuntary Termination Without Cause or a Voluntary
Termination for Good Reason, in either case, within eighteen (18) months
following a Change in Control Date.

 

(i) “VOLUNTARY TERMINATION FOR GOOD REASON” means any action by the Company
without the Eligible Employee’s prior consent which results in he or she
voluntarily terminating his or her employment with the Company (or, if
applicable, with any successor entity) after any of the following are undertaken
by the Company (or, if applicable, by any successor entity) without such
Eligible Employee’s express consent, provided, however, that a termination for
Good Reason can only occur if (i) the Eligible Employee has given the Company a
written notice of termination indicating the existence of a condition giving
rise to Good Reason and the Company has not cured the condition giving rise to
Good Reason within thirty (30) days after receipt of such notice of termination,
and (ii) such notice of termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no more than one hundred
eighty (180) days after the initial occurrence of the condition giving rise to
Good Reason: (A) any requirement by the Company that the Eligible Employee
perform his or her principal duties outside a radius of 50 miles from the
Company’s Cambridge, Massachusetts location, (B) any material diminution in the
Eligible duties, responsibilities or authority; or (C) a material reduction in
the Eligible Employee’s base salary (unless such reduction is effected in
connection with a general and proportionate reduction of compensation for all
employees of his or her level).

 

SECTION 3. ELIGIBILITY AND PARTICIPATION

 

An individual is deemed an “Eligible Employee” and, therefore, eligible to
participate in the Plan if he or she is a member of the Company’s Management
Team at the time of such  individual’s termination of employment with the
Company, and such employment terminates due to an event which constitutes a
Qualifying Termination.

 

SECTION 4. BENEFITS

 

Eligible Employees are eligible to receive the following benefits on the
following conditions:

 

(a) SALARY AND BONUS PAYOUT.  Commencing in the first month following the month
of  a Qualifying Termination and the Release set forth in Section (f) below
becoming binding on the Eligible Employee, Eligible Employees will be paid in
periodic installments consistent with the Company’s payroll procedures as then
in effect and continuing for a number of months equal to the product of  the
Eligible Employee’s “Severance

2

--------------------------------------------------------------------------------

 

Multiple” (as set forth below) times 12, a total sum equal to: (i)  Severance
Multiple times the Eligible Employee’s Base Salary; (ii) the Eligible Employee’s
Severance Multiple times his/her target bonus on the date of the Qualifying
Termination; and (iii) the Eligible Employee’s target bonus on the date of
termination multiplied by a fraction, the numerator of which shall equal the
number of days the Eligible Employee was employed by the Company during the
Company fiscal year in which the termination occurs and the denominator of which
shall equal 365.

 

Severance Multiple shall be based on the following:

 

Chief Executive Officer

—

1.5

 

 

 

Chief Financial Officer, Chief Business Officer,

 

 

Chief Medical Officer, Senior Vice Presidents

—

1.0

 

 

 

Vice Presidents and other Employees Nominated

 

 

By CEO and ratified by Compensation Committee

—

0.5

 

(b) HEALTH BENEFITS. Provided the Eligible Employee timely elects continued
coverage under federal COBRA law, the Company shall pay, on the Eligible
Employee’s behalf, the portion of premiums for the type of group health
insurance coverage, including coverage for his or her eligible dependents, that
the Company paid prior to his or her termination of employment for a period
following his or her Qualifying Termination based on the Eligible Employee’s
level as follows:

 

Chief Executive Officer

—

18 months

 

 

 

Chief Financial Officer, Chief Business Officer,

 

 

Chief Medical Officer, Senior Vice Presidents

—

12 months

 

 

 

Vice Presidents and other Employees Nominated

 

 

By CEO and ratified by Compensation Committee

—

6 months

 

provided, however, that the Company will pay such premiums for the Eligible
Employee and his/her eligible dependents only for coverage for which such
individual and those dependents were enrolled immediately prior to  the
Qualifying Termination. The Eligible Employee shall  continue to be required to
pay that portion of the premium of such group health insurance coverage,
including coverage for  his/her eligible dependents that he/she had been
required to pay as an active employee immediately prior to the Qualifying
Termination of employment (subject to change). For the balance of the period
that an Eligible Employee is eligible  to coverage under federal COBRA law, the
Eligible Employee shall be eligible to maintain coverage for himself/herself and
his/her eligible dependents at the Eligible Employee’s own expense in accordance
with applicable law.

 

(c) EQUITY ACCELERATION.  In addition to any other rights that Eligible
Employees may have with respect to the acceleration of the vesting of any stock
options or restricted stock awards (“Awards”) granted to such Eligible Employees
pursuant to the Company’s 2002 Stock Incentive Plan, as amended (the “2002 Stock
Incentive Plan”), or any successor plan, including without limitation those
certain change-of-control related acceleration rights (upon a termination
without cause) approved by the board of directors of the Company on December 11,
2007, and notwithstanding any provision to the contrary contained in the 2002
Stock Incentive Plan, the instrument evidencing any Award or any other agreement
between an Eligible Employee and the Company, each such Award shall be
immediately exercisable in full and/or free of all restrictions on repurchase,
as the case may be, if the Eligible Employee’s employment with the Company or
the acquiring or succeeding corporation is terminated as a result of a
Qualifying Termination.

(d) EARNED BUT UNPAID BENEFITS. As of the Qualifying Termination date an
Eligible Employee will also be eligible to receive any earned but unpaid
benefits including salary earned but unpaid, annual bonus for the most recently
completed financial year and payment for unused accrued vacation.

3

--------------------------------------------------------------------------------

 

 

(e) RELEASE. To receive benefits under this Plan, an Eligible Employee must
execute after the Qualifying Termination a release of claims in favor of the
Company, in the form attached to this Plan as Exhibit A and such release must
become effective in accordance with its terms.

 

(f) TERMINATION OF BENEFITS. Benefits under this Plan shall terminate
immediately if an Eligible Employee, at any time, violates any proprietary
information, confidentiality, non-competition or non-solicitation obligation to
the Company, or any other continuing obligation to the Company.

 

(g) NON-DUPLICATION OF BENEFITS. Eligible Employees are not eligible to receive
benefits under this Plan more than one time and are not eligible to receive
benefits under any other Company change-of-control severance plan, arrangement
or agreement.

(h) TAX WITHHOLDING. Any payments that an Eligible Employee receives under this
Plan shall be subject to all required tax withholding.

(i) DISTRIBUTIONS.  The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to the Eligible Employee
under this Section 4:

(A) It is intended that each installment of the payments and benefits provided
under Section 4 shall be treated as a separate “payment” for purposes of Section
409A of the U.S. Internal Revenue Code of 1986, as amended, and the guidance
issued thereunder (“Section 409A”).  Neither the Company nor the Eligible
Employee shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(B) If, as of the date of the “separation from service” of the Eligible Employee
from the Company, the Eligible Employee is not a “specified employee” (each
within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Section 4; and

(C) If, as of the date of the “separation from service” of the Eligible Employee
from the Company, the Eligible Employee is a “specified employee” (each, for
purposes of this Agreement, within the meaning of Section 409A), then:

(x) Each installment of the payments and benefits due under Section 4 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined in Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury Regulation Section
1.409A-1(b)(4) to the maximum extent permissible under Section 409A;; and

(y) Each installment of the payments and benefits due under Section 4 that is
not paid within the Short-Term Deferral Period and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Eligible Employee of the Company shall not be paid until the
date that is six months and one day after such separation from service (or, if
earlier, the death of the Eligible Employee), with any such installments that
are required to be delayed being accumulated during the six-month period and
paid in a lump sum on the date that is six months and one day following the
Eligible Employee’s separation from service and any subsequent installments, if
any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of payments and benefits if and to the maximum extent
that that such installment is deemed to be paid under a separation pay plan that
does not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service) or Treasury Regulation 1.409A-1(b)(9)(v)
(relating to reimbursements and certain other separation payments).  Such
payments shall bear interest at an annual rate equal to the prime rate as set
forth in the Eastern edition of the Wall Street Journal on the Date of
Termination, from the Date of Termination to the date of payment.  Any
installments that qualify for the exception under Treasury

4

--------------------------------------------------------------------------------

 

Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year of the Eligible Employee following the taxable year
of the Eligible Employee in which the separation from service occurs.

SECTION 5. OTHER TERMINATIONS

An otherwise Eligible Employee shall NOT be eligible to receive benefits under
this Plan if (i) the Eligible Employee’s employment terminates due to death,
disability or any other reason other than a Qualifying Termination; or (ii) an
Eligible Employee’s employment is terminated within thirty (30) days of his or
her refusal to accept an offer of comparable employment by any successor to the
Company (provided that “comparable employment” shall mean employment at a
business office whose location is not violative of Section 2(g)(i), with duties
and responsibilities not violative of Section 2(g)(ii) and with a reduction in
such Eligible Employee’s base salary not violative of 2(g)(iii).

 

SECTION 6.  CLAIMS PROCEDURE

 

Ordinarily, severance benefits will be paid to an Eligible Employee without to
having to file a claim or take any action other than signing a release as
provided in Section 4(f) of this Plan and, where applicable, not revoking such
agreement during the applicable revocation period.  If an Eligible Employee
believes that he or she is entitled to severance benefits under the Plan that
are not being paid, he or she may submit a written claim for payment to the
Company.  Any claim for benefits shall be in writing, addressed to the Company
and must be sufficient to notify the Company of the benefit claimed.  If such
claim is denied, the Company shall within a reasonable period of time provide a
written notice of denial.  The notice will include the specific reasons for
denial, the provisions of the Plan on which the denial is based, and the
procedure for a review of the denied claim.  Where appropriate, it will also
include a description of any additional material or information necessary to
complete or perfect the claim and an explanation of why that material or
information is necessary.  Eligible Employees may request in writing a review of
a claim denied by the Company and may review pertinent documents and submit
issues and comments in writing to the Company.  The Company shall provide a
written decision upon such request for review of a denied claim.  The decision
of the Company upon such review shall be final.

 

SECTION 7 MISCELLANEOUS

 

The Company reserves the right to amend or terminate this Plan at any time;
provided however, that this Plan may not be amended or terminated following the
Change in Control Date and further provided, that Section 4(c) of this Plan
shall not be amended without the Eligible Employee’s consent unless the Board of
Directors of the Company determines that the amendment, taking into account any
other related action, would not materially adversely affect the Eligible
Employee.  This Plan shall be binding upon any surviving entity resulting from a
Change in Control and upon any other person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such person actively adopts or
formally continues the Plan.  The Plan shall be interpreted in accordance with
the laws of the Commonwealth of Massachusetts.

5

--------------------------------------------------------------------------------

 

EXHIBIT A

  

RELEASE

 

Certain capitalized terms used in this Release are defined in the Key Employee
Change in Control Severance Plan (the “Plan”) which I have reviewed.

 

In order to receive the benefits as set forth in the Plan, I acknowledge that I
must enter into this Release and have it become binding upon me.  

 

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, predecessor, successors,
assigns and affiliates as well as its and their representatives, agents,
insurers and reinsurers, and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), past, present and
future (hereafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which I ever had
or now have against the Released Parties, including, but not limited to, those
claims arising out of  my employment with and/or separation from the Company,
including, but not limited to, all claims under Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C.
§ 2101 et seq., Section 806 of the Corporate and Criminal Fraud Accountability
Act of 2002, 18 U.S.C. § 1514(A), the Rehabilitation Act of 1973, 29 U.S.C. §
701 et seq., Executive Order 11246, Executive Order 11141, the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Employee Retirement Income Security
Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., the Massachusetts Fair
Employment Practices Act., M.G.L. c. 151B, § 1 et seq., the Massachusetts Civil
Rights Act, M.G.L. c. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act,
M.G.L. c. 93, § 102 and M.G.L. c. 214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c. 149, § 1 et seq., the Massachusetts Privacy Act,
M.G.L. c. 214, § 1B, and the Massachusetts Maternity Leave Act, M.G.L. c. 149, §
105D, all as amended; all common law claims including, but not limited to,
actions in tort, defamation and breach of contract; all claims to any non-vested
ownership interest in the Company, contractual or otherwise, including, but not
limited to, claims to stock or stock options; and any claim or damage arising
out of my employment with or separation from the Company (including a claim for
retaliation) under any common law theory or any federal, state or local statute
or ordinance not expressly referenced above; provided, however, that nothing in
this Agreement prevents me from filing, cooperating with, or participating in
any proceeding before the EEOC or a state Fair Employment Practices Agency
(except that you acknowledge that you may not be able to recover any monetary
benefits in connection with any such claim, charge or proceeding); provided,
further, that nothing in this paragraph shall be construed in any way to release
the Company from its obligation to indemnify me from any third party action
brought against me based on my employment with the Company, pursuant to any
applicable agreement or applicable law or to reduce or eliminate any coverage I
may have under the Company’s director and officer liability policy, if any.

 

I understand and agree that, as a condition for payment to me of the Plan
benefits, I shall not make any false, disparaging or derogatory statements to
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company regarding the Company or
any of its directors, officers, employees, agents or representatives or about
the Company’s business affairs and financial condition; provided, however, that
nothing herein shall prevent me from making truthful disclosures to any
governmental entity or in any litigation or arbitration.

 

6

--------------------------------------------------------------------------------

 

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Plan for the waiver and release in the preceding paragraph hereof is
in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that
may arise on or after the date I execute this Release; (B) I should consult with
an attorney prior to executing this Release; (C) I have been given more than
twenty-one (21) days to consider this Release (although I may choose to
voluntarily execute this Release earlier); (D) I have seven (7) days following
the execution of this Release by the parties to revoke the Release by notifying
the Company; and (E) this Release shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after
this Release is executed by me provided I have not timely revoked.

 

Keith Ehrlich

 

Signature:

 

 

Date:

 

 

7